Citation Nr: 1622888	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-31 780	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for migraine headaches. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for memory loss/confusion.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for numbness, tingling, and weakness of the left arm and hand. 


REPRESENTATION

Appellant represented by:	Peter J. Strand, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant was a member of the Army National Guard from February 1987 to July 1992.  During that time, the appellant had various periods of active duty for training (ACDUTRA) and various periods of inactive duty training (INACDUTRA), including a verified initial period of ACDUTRA from April 20, 1987 to September 3, 1987, and a verified period of ACDUTRA from June 1, 1991 to June 15, 1991. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah in which, in part, the appellant's request to reopen his claims of entitlement to service connection for migraine headaches; memory loss/confusion; and numbness, tingling, and weakness of the left arm and hand was denied. 

The appellant presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2013.  A transcript is of record.  The Board subsequently remanded the case for additional development in November 2014; the case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.  


FINDING OF FACT

In August 2015, the appellant refused to report for any VA examinations.


CONCLUSIONS OF LAW

1.  Because of his refusal to report for the VA examination needed to decide his appeal, the appellant's new and material evidence claim of entitlement to service connection for migraine headaches must be denied as a matter of express VA regulation.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.655 (2015). 

2.  Because of his refusal to report for the VA examination needed to decide his appeal, the appellant's new and material evidence claim of entitlement to service connection for memory loss/confusion must be denied as a matter of express VA regulation.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.655 (2015).

3.  Because of his refusal to report for the VA examination needed to decide his appeal, the appellant's new and material evidence claim of entitlement to service connection for numbness, tingling, and weakness of the left arm and hand must be denied as a matter of express VA regulation.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that the appellant's claims for service connection for migraine headaches; memory loss/confusion; and numbness, tingling, and weakness of the left arm and hand were originally denied in a May 2008 rating decision.  He was notified of the denials the same month, and he submitted a notice of disagreement (NOD) in December 2008.  However, after the statement of the case (SOC) was sent to the appellant in July 2009, he did not complete the steps required for an appeal by submitting a substantive appeal.  The May 2008 rating decision therefore represents the last final action on the merits of the service connection claims for migraine headaches; memory loss/confusion; and numbness, tingling, and weakness of the left arm and hand.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The May 2008 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the May 2008 rating decision constitutes new and material evidence on the issues of entitlement to service connection for migraine headaches; memory loss/confusion; and numbness, tingling, and weakness of the left arm and hand.

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the provisions outlined in the law and its implementing regulations have no effect where, as here, the law, and not the underlying facts are dispositive.  Manning v. Principi, 16 Vet. App. 534 (2002).  Moreover, assuming arguendo that those provisions did apply in this case, the duty to notify and assist would be met for the reasons set forth below.  

VA's duty to notify was satisfied by a letter sent to the appellant in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The RO has reviewed the claims file which includes service medical treatment records, private medical treatment records, Social Security Administration records and VA medical treatment records.  The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  

As previously noted, the Board remanded the case for additional development in November 2014.  Where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268(1998).  On remand, the RO obtained additional medical treatment records and attempted to schedule the appellant for VA medical examination, but the appellant refused to report.  In August 2015, the appellant's attorney was notified of the appellant's refusal to report for VA examination.  The appellant's attorney indicated that the appellant intended to withdraw his remaining appeals.  The RO advised the appellant's attorney that the withdrawal needed to be in writing.  No written withdrawal of the appeals was submitted.  The RO thereafter reviewed all the evidence of record and readjudicated the appellant's claims.  Therefore, the Board concludes that substantial compliance with the Board's remand instructions has been achieved in this case.  D'Aries v. Peake, 22 Vet. App. 97, 105(2008) (noting that a Court or Board remand confers upon a Veteran the right to substantial, but not strict, compliance with that order).  Therefore, there is no duty to assist that is unmet.

II.  The Merits of the Requests to Reopen

In a July 2015 letter, the RO informed the appellant that the VA medical facility nearest to him had been asked to schedule him for a medical examination.  The record reflects that, in August 2015, the appellant refused to schedule any examinations and stated that his attorney should be contacted.  As reflected by a VA Form 27-0820, the appellant's attorney was notified, on August 7, 2015, of the appellant's refusal to report for VA examination.  The attorney did not indicate that the appellant would report for any VA examination.

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.  In this case, the claims on appeal are not original claims for compensation as contemplated by the operative VA regulations.  

The regulations provide that when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with a claim to reopen a service connection claim or a claim for an increased rating, the claim shall be denied.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member, etc.  The Board notes that the July 2015 RO letter informed the appellant that failure to report for a VA examination could adversely affect his appeal, to include denial.

The Court has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483(1992). 

Here, as indicated by the November 2014 Board remand, a VA examination is needed to properly adjudicate the claims.  The appellant has refused to report for any such examination and neither the appellant nor his attorney has stated why the appellant has refused to report for VA examination or argued that he had good cause for his refusal.  The claims on appeal are not original compensation claims and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claims must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b). 

Therefore, the Board finds that the appellant's claims to reopen must be denied.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  


ORDER

The petition to reopen the claim of entitlement to service connection for migraine headaches based on the submission of new and material evidence is denied.

The petition to reopen the claim of entitlement to service connection for memory loss/confusion based on the submission of new and material evidence is denied. 

The petition to reopen the claim of entitlement to service connection for numbness, tingling, and weakness of the left arm and hand based on the submission of new and material evidence is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


